131 U.S. 390 (1888)
WILLIAMS
v.
CONGER.
No. 105.
Supreme Court of United States.
October Term, 1887.
Decided October 22, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF TEXAS.
*391 Mr. Eugene Williams for both petitions.
MR. JUSTICE BRADLEY delivered the opinion of the court.
Leave to file a motion for rehearing in this case is asked for on the ground of clerical error in the opinion. A motion for rehearing was made at the last term upon precisely the same brief now sought to be filed, and notwithstanding the alleged misconception in the opinion of the point made by the plaintiff in error, the court was satisfied with the conclusion it had reached, and that no modification of the judgment was required, and no rehearing was necessary or called for. The motion was therefore denied. The persistent renewal of the application at this time, after the close of the term at which judgment was rendered, and especially upon the same reasons once overruled, is not in order, and does not recommend itself to the favorable consideration of the court.